Citation Nr: 0811499	
Decision Date: 04/08/08    Archive Date: 04/23/08

DOCKET NO.  05-12 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a skin disorder.  

2.  Entitlement to service connection for diabetic 
retinopathy, claimed as secondary to diabetes mellitus.

3.  Entitlement to service connection for high cholesterol.  

4.  Entitlement to service connection for hypertension, 
claimed as secondary to diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to April 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.  

The Board also notes that additional evidence has been 
received since the case was certified for appeal.  That 
evidence includes a statement from the veteran to his 
Congresswoman regarding his claims.  

This evidence was received after the last RO review.  The 
Board has, accordingly, reviewed the additional evidence and 
is of the opinion that, while pertinent to the issues on 
appeal, is essentially duplicative of statements already 
considered.  Accordingly, the Board concludes that there is 
no prejudice in proceeding with consideration of this case 
without affording the RO an opportunity to review the 
evidence in question.  

Further, in that same correspondence, it appears that the 
veteran may be attempting to raise new claims with respect to 
erectile dysfunction and loss of use of his left side.  If he 
desires to pursue these claims, he should do so with 
specificity at the RO.  


FINDINGS OF FACT

1.  There is no competent evidence of a current diagnosis of 
a skin disorder.  

2.  There is no competent evidence of a current diagnosis of 
diabetic retinopathy.  

3.  High cholesterol, without manifestations of an underlying 
disorder, is not a disability for which compensation is 
payable.

4.  Hypertension was not shown in service or for many years 
thereafter.  

5.  The medical evidence does not show that the veteran's 
current hypertension is associated with military service or 
any incident therein.

6.  The medical evidence does not show that the veteran's 
hypertension is secondary to his service-connected diabetes 
mellitus.


CONCLUSIONS OF LAW

1.  A skin disorder was not incurred in or aggravated by 
active duty service; a skin disorder has not been shown by 
the objective evidence of record.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1116, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.159, 3.303, 3.307, 3.309 (2007).   

2.  Diabetic retinopathy was not incurred in or aggravated by 
active duty service; diabetic retinopathy has not been shown 
by the objective evidence of record.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1116, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.307, 3.309 (2007).   

3.  A disorder manifested by high cholesterol is not shown to 
have been incurred in or aggravated by the veteran's active 
duty service.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2007).

4.  Hypertension was not incurred in or aggravated by the 
veteran's period of active duty, and may not be presumed to 
have been incurred therein; hypertension is not shown to be 
proximately due to service-connected diabetes mellitus.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2007); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the relevant laws and regulations, service connection 
may be granted for a disability resulting from disease or 
injury incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b) (2007).

Further, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2007).  The Board must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either case, or 
whether the preponderance of the evidence is against the 
claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may also be granted as secondary to any 
service-connected disability when the evidence shows the 
disability is proximately due to or the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis 
essentially requires evidence sufficient to show (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

Certain chronic diseases, to include hypertension, may be 
presumed to have been incurred in service if manifested to a 
degree of 10 percent or more within one year of service 
separation, the absence of any findings of the disease during 
service notwithstanding.  38 C.F.R. §§ 3.307, 3.309.  

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) the weight 
of the positive evidence in favor of the claim is in relative 
balance with the weight of the negative evidence against the 
claim.  The veteran prevails in either of those two events.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Upon a review of the record, the Board finds that service 
connection for a skin disorder, diabetic retinopathy, and 
high cholesterol must be denied.  A claim for service 
connection requires evidence of a current disability.  Boyer, 
210 F.3d at 1353; Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 239 F.3d 1356 
(Fed. Cir. 2001).

Skin Disorder

With respect to the veteran's claim for service connection 
for a skin disorder, he contends that he suffers from a rash 
that initially manifested in service.  Service medical 
records show that he complained of a rash in the groin area 
in August 1966, which was confirmed upon physical 
examination.  In April 1967, he was treated for a rash or 
fungus on the anterior portion of his right thigh which had 
become progressively larger.  He noted that it itched but was 
not painful and it was diagnosed as possible tinea corporis.  

However, his March 1969 separation examination indicated that 
his skin and lymphatics were normal, suggesting that the 
previously-noted rashes were acute and transitory rather than 
chronic in nature.

Post-service VA records show that the veteran reported a past 
medical history of a skin rash in March 2004, although no 
rash was noted at the time.  In an April 2004 dermatology 
consultation, he claimed that the rash, which he described as 
asymptomatic water "blisters" that manifest on his lower 
legs and thighs, had been present since his period of active 
duty service and that he tried to treat it with various 
topical creams without success.  There were no skin lesions 
present at the time.  The clinical assessment was possible 
insect bites.  He was instructed to follow-up when active 
lesions were present.

The evidence does not show any additional follow-up during a 
time of active lesions but the veteran's active problems list 
included, among other things, "skin diseases, 
vesiculobullous."  

The veteran was afforded a VA skin examination in July 2007, 
but the examiner found no evidence of current dermatitis upon 
physical examination and was therefore unable to determine 
whether the claimed skin condition was related to any 
previous diagnosis in the medical records without resorting 
to speculation.  As of the July 2007 examination, the veteran 
had not been seen by a physician for the condition in two 
years.

While a skin disorder is noted on the clinical records, there 
is no objective evidence of a skin disorder.  Even though the 
veteran was instructed to return for active lesions, he had 
not done so, despite on-going medical treatment for other 
disorders.  This tends to weigh against his statements that 
the rash appears once or twice a month.  Without an objective 
showing of a skin disorder, the appeal must be denied.

Diabetic Retinopathy

With respect to the claim for diabetic retinopathy, the 
veteran claims that he suffers from "eye problems" as a 
result of his service-connected diabetes.  However, he was 
afforded a VA eye consultation in March 2003 which found his 
eyes to be normal.  Specifically, it was determined that he 
did suffer from background diabetic retinopathy.  As no 
current diagnosis is shown, the appeal is denied.

High Cholesterol

With respect to the claim for high cholesterol, VA treatment 
records reveal findings of hyperlipidemia since 2001.  
However, service connection may only be granted for current 
disability; when a disability is not shown, there may be no 
grant of service connection.  Regardless of whether the 
veteran had high cholesterol in service or whether he has it 
now, service connection is granted only for disability.  See 
38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2007); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

In essence, high cholesterol or high lipid levels as 
laboratory findings only are not productive of disability.  
The veteran has undergone an extensive work-up of his high 
lipid levels but no definitive diagnosis has been offered.  
Furthermore, as noted by the Court, "this definition comports 
with the everyday understanding of disability, which is 
defined as an 'inability to pursue an occupation because of 
physical or mental impairment'."  Hunt v. Derwinski, 1 Vet. 
App. 292, 296 (1991).  
In this case, there are abnormal findings, but no competent 
evidence has suggested the presence of a disability as 
defined in Hunt.  Absent a showing of disability, the appeal 
must be denied as a matter of law.  

With respect to the above claims, the Board has considered 
the veteran's statements that he had experienced the 
disorders since service and acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, 
is ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  

The Board, however, finds that the veteran's reported history 
of continued problems since active service is inconsistent 
with the objective evidence of record reflecting no current 
diagnoses.  Therefore, the Board finds that veteran's 
statements of no probative value on the issue of continuity.

For these reasons, the Board finds that service connection 
for a skin disorder, diabetic retinopathy, and high 
cholesterol must all be denied due to lack of evidence of a 
current disability.  

Hypertension

With respect to the veteran's claim for service connection 
for hypertension, he contends that the condition is secondary 
to his service-connected diabetes mellitus.  The Board 
observes that a blood pressure reading is considered to be 
above normal when the systolic reading is 140 millimeters 
(mm.) of mercury (Hg) or greater or the diastolic reading is 
90 mm. Hg or greater, usually designated as 140/90.  

Similarly, for VA rating purposes, the term hypertension 
means that the diastolic blood pressure is predominantly 90 
mm. or greater.  The term "isolated systolic hypertension" 
means that the systolic blood pressure is predominantly 160 
mm. or greater with a diastolic blood pressure of less than 
90 mm.  See 38 C.F.R. § 4.104, Diagnostic Code (DC) 7101, 
Note 1.  

The veteran's service medical records indicate that his blood 
pressure was measured to be 114/84 mm. Hg at the time of his 
March 1969 separation examination, with his heart and 
vascular system found to be normal.  Therefore, neither 
hypertension, nor any symptoms reasonably attributable 
thereto, was shown in service.

Post-service medical records do not reflect a diagnosis of 
hypertension until 1993, 23 years after separation from 
service.  Evidence of a prolonged period without medical 
complaint and the amount of time that elapsed since military 
service can be considered as evidence against the claim.  
Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As a 
result, the evidence does not show that the veteran's current 
diagnosis of hypertension had its onset in service or for 
many years after separation.

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and military 
service.  To that end, no health care provider has 
established such a relationship.  Therefore, the evidence 
does not support service connection on the basis of medical 
nexus.

Significantly, the veteran himself does not claim to have 
been diagnosed with hypertension until many years after 
separation from service.  However, the thrust of his argument 
is that hypertension manifested secondary to his service-
connected diabetes mellitus.  In fact, entitlement to service 
connection for diabetes mellitus was established in a May 
2004 rating decision.

The veteran's post-service medical records indicate on-going 
treatment for hypertension since 1993.  However, he was not 
diagnosed with type II diabetes mellitus until 2001, eight 
years following the initial hypertension diagnosis.  In 
addition, no opinion relating the veteran's diagnosis of 
hypertension to his service-connected diabetes mellitus is 
found in a review of his medical records.  As there is no 
nexus opinion of record, the Board finds that service 
connection for hypertension, on either a direct or secondary 
basis, is not in order.

The Board has also considered the veteran's statements 
asserting a relationship between his hypertension and 
service-connected diabetes mellitus.  In rendering a decision 
on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence 
which it finds to be persuasive or unpersuasive, and provide 
the reasons for its rejection of any material evidence 
favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. 
App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 
57 (1990).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

The veteran is competent to report symptoms because this 
requires only personal knowledge, not medical expertise, as 
it comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. at 470.  As a lay person, however, he is not competent 
to offer opinions on medical diagnosis or causation, and the 
Board may not accept unsupported lay speculation with regard 
to medical issues.  See Moray v. Brown, 5 Vet. App. 211 
(1993); Espiritu v. Derwinski, 2 Vet. App. 482 (1992).  
Therefore, his statements as to a nexus between service-
connected diabetes mellitus and hypertension are found to be 
not probative to the issue of causation.

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  

Here, the VCAA duty to notify was satisfied by way of letters 
sent to the veteran in November 2003, January 2004, and March 
2004 that fully addressed all four notice elements and were 
sent prior to the initial RO decision in this matter.  The 
letters informed him of what evidence was required to 
substantiate the claims and of his and VA's respective duties 
for obtaining evidence.  He was also asked to submit evidence 
and/or information in his possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of these claims.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, in July 2007, the 
RO provided the veteran with notice of what type of 
information and evidence was needed to establish disability 
ratings, as well as notice of the type of evidence necessary 
to establish an effective date.  With that letter, the RO 
effectively satisfied the remaining notice requirements with 
respect to all issues on appeal.  

Therefore, adequate notice was provided to the veteran prior 
to the transfer and certification of his case to the Board 
and complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records and VA treatment records.  The veteran submitted 
various written statements.

In addition, he was afforded a VA skin examination in July 
2007.  However, he was not afforded examinations relevant to 
his remaining claims.  In determining whether the duty to 
assist requires that a VA medical examination be provided or 
medical opinion obtained with respect to a veteran's claim 
for benefits, there are four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  

The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, as there is no current diagnosis of diabetic 
retinopathy or an underlying condition associated with the 
veteran's high cholesterol, the Board finds that there is not 
competent evidence of a current disability or persistent or 
recurrent symptoms of a disability.  With respect to the 
veteran's claim for hypertension as secondary to diabetes 
mellitus, the Board finds that there is no indication that 
the disability may be associated with the veteran's service-
connected diabetes because the hypertension diagnosis 
preceded the diabetes diagnosis by eight years.  As such, a 
VA examination for these claims is not warranted. 

Significantly, neither the veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

Hence, no further notice or assistance to the veteran is 
required to fulfill VA's duty to assist in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).


ORDER

Service connection for a skin disorder is denied.

Service connection for diabetic retinopathy is denied.

Service connection for high cholesterol is denied.

Service connection for hypertension is denied.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


